Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The semiconductor processing device as claimed in claim 1, was not found in or suggested by the art, specifically: a manifold comprising: a bore configured to deliver a gas to a reaction chamber; a first block mounted to a second block, the first and second mounted blocks cooperating to at least partially define the bore; and a supply channel that provides fluid communication between a gas source and the bore, the supply channel disposed at least partially in the second block; ; and an outlet at a lower portion of the manifold, wherein the supply channel is angled upwardly away from the outlet and inwardly towards the bore. More specifically, the limitation an outlet at a lower portion of the manifold, wherein the supply channel is angled upwardly away from the outlet and inwardly towards the bore was not found in or suggest by the art.
The semiconductor processing device as claimed in claim 14, was not found in or suggested by the art, specifically: a manifold comprising: a bore configured to deliver a gas to a reaction chamber; and an impingement surface at an upper portion of the manifold; an outlet at a lower portion of the manifold; and a supply channel that provides fluid communication between a gas source and the bore, wherein the supply channel is angled upwardly away from the outlet and inwardly towards the bore, the supply channel oriented to direct gas upwardly towards the impingement surface, and wherein the impingement surface is shaped to redirect gas downwardly through the bore to the outlet. More specifically, the limitations an impingement surface at an upper portion of the manifold; the supply channel is angled upwardly away from the outlet and inwardly towards the bore, the supply channel oriented to direct gas upwardly towards the impingement surface, and wherein the impingement surface is shaped to redirect gas downwardly through the bore to the outlet were not found in or suggested by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716